Citation Nr: 9902893	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for the residuals of 
fractures of the heads of the right 4th and 5th metatarsals, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to January 1946.  
This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a rating in excess of 10 percent for 
the right foot disorder, and denied entitlement to service 
connection for hearing loss.  The veteran has perfected an 
appeal of that decision.

In a July 1997 decision the RO granted service connection for 
hearing loss, and the Board finds that that issue is no 
longer in contention.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement filed in response 
to the denial of service connection ceases to be valid if 
service connection is granted).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of fractures of the heads of the right 4th 
and 5th metatarsals are manifested by complaints of pain, but 
with little or no functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of fractures of the heads of the right 4th 
and 5th metatarsals are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, Diagnostic 
Code 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of the reports of 
VA examinations in April and December 1996 and June 1997, 
private treatment records, an April 1997 private medical 
opinion, and the veterans statements and testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

I.  Factual Background

The veterans service medical records show that in November 
1942 he incurred simple closed fractures of the heads of the 
4th and 5th metatarsals on the right foot as the result of a 
motorcycle accident, which were set and the foot casted.  In 
December 1942 one of the bones was rebroken and set due to 
faulty union, and a traction pin and cast reapplied.  In 
April 1943 he was noted to have mild atrophy of the right 
lower extremity secondary to disuse.  In a November 1949 
rating decision service connection was granted for the 
residuals of fractures of the heads of the 4th and 5th 
metatarsals, and a noncompensable rating was assigned.

There is no medical evidence of record pertaining to the 
period from the veterans separation from service to October 
1985.  The report of an October 1985 VA orthopedic 
examination shows that he complained of pain in the right 
foot, and that he used a cane for ambulation.  Examination of 
the right foot revealed tenderness on the plantar surface of 
the foot, tenderness on the dorsal surface of the foot in the 
area of the 4th and 5th metatarsal necks, and no gross 
deformity.  An X-ray study showed mild deformity of the 4th 
and 5th metatarsals, consistent with a history of old 
fractures.  The examining physician provided a diagnosis of 
status post closed fracture, right 4th and 5th metatarsals, 
with minimal residual.  Based on the October 1985 examination 
report, in a November 1985 rating decision the rating for the 
right foot disorder was increased from zero to 10 percent.  
The 10 percent rating has been in effect since that time.

In conjunction with an April 1996 VA orthopedic examination 
the veteran complained of problems with both feet over the 
years, and he appeared for the examination in a wheelchair.  
Examination of the foot revealed no deformity, calluses, 
swelling, decreased or increased temperature, redness, or any 
other abnormality.  His gait was described as slow but 
normal.  An X-ray study showed mild hallux valgus deformity 
of the first metatarsophalangeal joint and mild deformity of 
the distal 4th and 5th metatarsals, possibly related to an old 
injury.

In his October 1996 notice of disagreement the veteran 
reported having pain in his right foot that traveled up his 
leg into his lower back.  He stated that he had to use a cane 
to walk, and that he frequently used a wheelchair.

In December 1996 the veteran was provided an additional VA 
orthopedic examination.  The examining physician was provided 
the case file, including the October 1996 notice of 
disagreement, and was asked to document all of the functional 
limitations resulting from the in-service fractures.  The 
physician was also asked to determine whether the veterans 
complaints of pain were related to the service-connected 
right foot residuals, or to another cause.

During the examination the veteran complained of constant 
pain in the right foot, as well as, what the examiner 
described as, sciatic pain that radiated from his low back 
into his foot.  He stated that he could walk approximately 
one block, which was limited due to the pain radiating from 
his back into his foot.  Examination revealed that he could 
rise on his heels with difficulty, but could not rise on his 
toes.  He had full range of motion of all joints in both 
toes, and a 20 degree hallux valgus angle in the great toe of 
the right foot.  He walked slowly with a normal heel to toe 
gait.  In evaluating neurologic findings, the examiner found 
a positive straight leg raising test on the right at 50 to 
60 degrees, with reproduction of his symptoms into his right 
foot.  The symptoms were exacerbated by compression in the 
popliteal fossa.  An X-ray study showed a mild hallux valgus 
deformity and mild deformity of the distal 4th and 5th 
metatarsals.  The examiner provided a diagnosis of status 
post healed right 4th and 5th metatarsal fractures, with 
significant sciatic pain radiating to the right lower 
extremity.  The examiner also stated that the sciatic pain 
was the most significant source of the pain in the right 
foot.

In support of his claim, the veterans spouse and son 
submitted statements in which they described the problems 
that the veteran had with his right foot since he was 
separated from service, including constant pain in his right 
foot and leg.

Private treatment records show that the veteran received pain 
medication due to complaints of pain in the right foot from 
June 1992 through December 1996.  A June 1992 treatment 
record indicates that the right foot pain was of questionable 
etiology.  In August 1994 and January 1995 he also complained 
of back pain, and in November 1994 his back and right foot 
pain was attributed to osteoarthritis.  In May 1996 the 
veteran reported having injured his right foot in service, 
and of having foot pain since then.

During a March 1997 hearing before a hearing officer at the 
RO, the veteran testified that he experienced pain that 
started in the bottom of the right foot and went up his leg 
into his lower back.  On a scale of one to 10, he estimated 
that his pain was at a level of five on an average day.  He 
stated that the pain increased to a level of nine with 
activity.  He also testified that due to the right foot pain, 
he had used a cane in order to ambulate for the previous 10-
15 years.  He stated that he started using the cane because 
his right leg gave way, which he attributed to the injury to 
his foot.  He denied having had any back problems, and denied 
that the pain started in his low back and radiated to the 
foot.  He also stated that he could walk less than half a 
block, and that the pain in his foot became more severe with 
walking.  He said that he saw his physician monthly in order 
to obtain pain medication.

In an April 1997 medical report, prepared in response to a 
request from the veterans representative that he review 
findings on the December 1996 VA examination, the veterans 
private physician wrote that he had examined the veteran many 
times for chronic arthritis in the right foot.  He provided 
the opinion that the veterans pain radiated from the foot 
into the back.  The private treatment records and the April 
1997 report provide no clinical findings or diagnostic 
assessments to support the physicians diagnosis or opinion.

Following the veterans hearing testimony, he was again 
provided a VA orthopedic examination in June 1997 by a 
physician other than the physician who conducted the December 
1996 examination.  The examining physician was provided the 
case file to review in conjunction with the examination, and 
was asked to review the December 1996 examination report and 
the April 1997 report from the veterans private physician, 
conduct an orthopedic examination of the right foot and the 
back, including the appropriate diagnostic studies, and 
provide an opinion on whether the veterans complaints of 
pain were due to the right foot injury or a back disorder.  
The examination report indicates that the physician reviewed 
the case file, the private medical report, and the December 
1996 VA examination report.

In conjunction with the examination, the veteran complained 
of severe, burning right foot pain, which he described as 
radiating up his leg, and denied any history of back 
problems.  He stated that he could walk no more than 1/3 of a 
block.  The physician noted that the pain radiated from the 
right buttock, down the thigh and calf, and into the right 
foot.  The physician also noted that the veteran was 
convinced that the pain radiated proximally from the foot, 
but that, according to the physician, he had pain in the 
entire distribution.

Examination of the right foot revealed that the veteran could 
stand, squat, supinate, pronate, and rise on his heels and 
toes.  He walked with a slow, shuffling gait, with mild 
antalgia.  He was noted to have a hallux valgus deformity to 
25 degrees, but no other abnormality and no significant signs 
of metatarsalgia.  The examiner found no deficit in the 
function of the right foot.  An X-ray study showed healed 
fractures at the necks of the 4th and 5th metatarsals with a 
mild deformity of only a few degrees, with no significant 
post-traumatic arthritis and no joint involvement.  The 
examiner provided a diagnosis of status-post metatarsal 
fractures that healed in a very acceptable alignment with 
good union.

On examination of the back, the veteran reported no pain in 
the back with movement, but the range of motion of the back 
aggravated his right leg symptoms.  He had what the physician 
described as a very marked straight leg raising test at about 
30 degrees on the right, which was aggravated by popliteal 
pressure, very marked tension signs, and no gross neurologic 
deficit.  An X-ray study of the spine revealed extensive 
lumbar spondylosis, vacuum disc phenomena that was the most 
significant at L2-L3 and L3-L4, and significant degenerative 
changes at the L5-S1 levels.  As a result of the back 
examination the physician provided a diagnosis of marked 
lumbar spondylosis with radicular symptoms.  The physician 
also provided the opinion that at least 95 percent of the 
veterans pain that radiated into his foot was related to his 
back due to radiculopathy.  The examiner expressed 
disagreement with the private examiners opinion that the 
pain radiated from the foot to the back.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Analysis

The residuals of fractures of the heads of the right 4th and 
5th metatarsals are manifested by complaints of pain.  
Although the veteran contends, and the April 1997 private 
medical report indicates, that all of the pain in the right 
foot, right leg, and low back that the veteran experiences 
radiates from the right foot and constitutes a residual of 
the in-service fractures, the preponderance of the evidence 
indicates that 95 percent of the pain is due to the 
nonservice-connected spondylosis and degenerative changes of 
the lumbar spine.

The opinion of the veterans private physician that the pain 
radiates from the foot is not supported by any clinical 
findings or diagnostic studies.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998) (the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence).  The opinion of the VA 
physician that at least 95 percent of the veterans pain is 
due to the low back disorder is supported by the results of 
orthopedic examinations and X-ray studies of the right foot 
and the back, and a review of the evidence in the case file.  
The VA examiners findings are also consistent with those 
reported on earlier VA examinations.  The opinion of the VA 
physician is, therefore, of greater probative value than that 
of the private physician.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); 38 C.F.R. §§ 4.40, 4.45.  The private treatment 
records do not document any functional limitations of the 
right foot, with the exception of the complaints of pain.  
The VA examiner in December 1997 found no deficit in the 
function of the right foot.

Although the veteran has reported that he has constant pain 
in the right foot, leg, and low back, that he can walk no 
more than 1/3 of a block, and that he must use a cane to 
ambulate, 95 percent of the functional limitations due to the 
pain are not caused by the service-connected fractures.  The 
only functional limitation imposed by the residuals of the 
in-service fractures is, therefore, five percent of the 
veterans reported pain.  Even if all of the veterans pain 
were attributable to the service connected disability, he has 
been found to be only mildly antalgic.  That is, he exhibited 
only mild guarding due to pain.

In accordance with Diagnostic Code 5284, a disability rating 
in excess of 10 percent requires that the residuals of the 
foot injury be moderately severe.  The minimal pain 
attributable to the service-connected disorder cannot be 
considered comparable to the functional limitations caused by 
a claw foot or severe flat foot, both of which warrant 
20 percent ratings.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 
and 5278.  The Board finds that the pain caused by the right 
foot disability is appropriately compensated by the 
10 percent rating that has been assigned under Diagnostic 
Code 5284, and that there is no question regarding which of 
two evaluations would more properly classify the severity of 
the residual disability.  38 C.F.R. § 4.7.  

The private treatment records indicate that the veteran has 
osteoarthritis in the right foot.  The diagnosis is not, 
however, supported by any X-ray evidence of arthritis, and an 
X-ray study in June 1997 did not reveal any significant post-
traumatic arthritis or joint involvement.  The Board finds, 
therefore, that consideration of the provisions of Diagnostic 
Code 5003 for degenerative arthritis and 38 C.F.R. § 4.59 are 
not applicable.  See Hicks v. Brown, 8 Vet. App. 417 (1995) 
(if degenerative arthritis is established by X-ray evidence, 
the provisions of Diagnostic Code 5003 and 38 C.F.R. § 4.59 
apply).  

The Board has determined, therefore, that the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the residuals of fractures of the heads of the right 4th 
and 5th metatarsals.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of fractures of the heads of the 
right 4th and 5th metatarsals is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
